Appellant was convicted of adultery, and assessed the lowest punishment therefor.
The trial was had in the County Court upon a complaint only. No information was filed. Appellant in the court below objected to this and preserved a bill of exceptions to the fact that he was tried without any information filed against him and only on the complaint. No question of waiver of an information is raised. In fact, the reverse of this is true. He did not waive it, but expressly sought to prevent a trial without it. Under such circumstances his conviction can not be sustained. Etheridge v. State, 76 Tex.Crim. Rep., 172 S.W. Rep., 786, and also 784.
The judgment is reversed and the cause remanded.
Reversed and remanded.
DAVIDSON, JUDGE, absent.